                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




KEVIN L. SAMUELS,                           )
                                            )             CIVIL ACTION NO.
             Movant,                        )
                                            )             3:19-CV-1269-G (BT)
VS.                                         )
                                            )             CRIMINAL NO.
UNITED STATES OF AMERICA,                   )
                                            )             3:92-CR-319-G
             Respondent.                    )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
        JUDGE, AND DENYING A CERTIFICATE OF APPEALABILITY


      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions and recommendation of the

United States Magistrate Judge.

      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the court DENIES a certificate of appealability. The court

adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation filed in this case in support of its finding that the petitioner has
failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000).*

      In the event, the petitioner will file a notice of appeal, the court notes that




      *
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 2009, reads as follows:

                    (a) Certificate of Appealability. The
                    district court must issue or deny a certificate
                    of appealability when it enters a final order
                    adverse to the applicant. Before entering the
                    final order, the court may direct the parties to
                    submit arguments on whether a certificate
                    should issue. If the court issues a certificate,
                    the court must state the specific issue or
                    issues that satisfy the showing required by 28
                    U.S.C. § 2253(c)(2). If the court denies a
                    certificate, the parties may not appeal the
                    denial but may seek a certificate from the
                    court of appeals under Federal Rule of
                    Appellate Procedure 22. A motion to
                    reconsider a denial does not extend the time
                    to appeal.

                    (b) Time to Appeal. Federal Rule of
                    Appellate Procedure 4(a) governs the time to
                    appeal an order entered under these rules. A
                    timely notice of appeal must be filed even if
                    the district court issues a certificate of
                    appealability.

                                          -2-
            ( )     the petitioner will proceed in forma pauperis on
                    appeal.

            ( X ) the petitioner will need to pay the $505.00
                  appellate filing fee or submit a motion to
                  proceed in forma pauperis.


      SO ORDERED.

October 21, 2019.




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                          -3-
